 

Case: 3:17-cv-00334-TMR Doc #: 14-12 Filed: 04/16/19 Page: 1 of 2 PAGEID #: 291

 

Governor John Kasich

OHIO
CIVIL RIGHTS
COMMISSION

Cy. Michael Payton
Eoceentive Director

Commissioners

Leonard Hubert, Chairman
Lor Barreras

Juan P. Ceapedes

Wiliam W. Parmon, [1]
Madhu Singh

CLEVELAND
REGIONAL OFFICE
Frank J. Lausche

State Office Building
615 West Superior Ave,
Suite A85

Cleveland, OH 44113
(216) 787-3150 Phone
(888) 278-7101 Toll Free
(216) 7B7-4121 Pax
waw.cre.ohie. gov

  

April 27, 2017

Chief Richard Biehl

City of Dayton, Police Department
335 W. 3 St.
Dayton, OH 45402

Kimberly Hill
19 Hawthorn St.
Dayton, OH 45402

LETTER OF DETERMINATION
UPON RECONSIDERATION
Kimberly A. Hill v City of Dayton, Police Department
DAY A6(25679)0510201 6; 22A 2016 01855C

SUMMARY OF ALLEGATIONS:

Charging Party filed a charge of discrimination with the Ohio Civil Rights Commission
alleging that Respondent engaged in an unlawful discriminatory practice, All
jurisdictional requirements for filing a charge have been met.

After receiving the charge, the Commission conducted an investigation into Charging
Party’s allegation against Respondent. During its investigation, the Commission gathered
relevant information. Based upon its investigation, the Commission found no
information or records that would raise an inference that Respondent unlawfully
discriminated against Charging Party on the basis of her race, Sex, age, or in retaliation

After the finding of No Probable Cause, Charging Party applied for reconsideration of the
Commission’s decision. The Commission granted Charging Party’s application, and has
conducted a reconsideration of its original No Probable Cause decision,

FINDING OF FACT:

Upon reconsideration, the Commission re-examined the information gathered during its
original investigation, reviewed additional information provided by the parties and
contacted witnesses. After reconsideration, the Commission finds that there was not
enough information to show Charging Party was harassed or subjected to different terms
and conditions of the workplace due to race, Sex, age, or in retaliation for engaging ina
protected activity. There is no indication that Charging Party engaged in protected
activity wherein she opposed discrimination. Charging Party could not show that she was
subjected to different terms and conditions of work and there is no indication that
Charging Party was subjected to actions that were severe or pervasive enough to rise to
the level of harassment. Respondent has a right to change the requirements for the job
and there is no indication it was done to disqualify Charging Party or that the changes
were discriminatory in nature. This is a legitimate, non-discriminatory reason, The
Commission finds no credible information supporting Charging Party’s allegations of
unlawful activity,

ASRON | CINCINNATI [OP PYFLAND | COLUMBUS | ClayTe ry | Tonene
Case: 3:17-cv-00334-TMR Doc #: 14-12 Filed: 04/16/19 Page: 2 of 2 PAGEID #: 292

Kimberly A. Hill v City of Dayton, Police Department
DAY A6(25679)05 102016; 22A 2016 01855C
Page: 2

DECISION:
The Ohio Civil Rights Commission determines that NO PROBABLE CAUSE exists to believe

that Respondent engaged in an unlawful discriminatory practice under Ohio Revised Code
Section 4112.02.

FOR DUAL FILED CHARGES ONLY:

If your charge was filed with both OCRC and the U.S. Equal Employment Opportunity
Commission (EEOC), you have the right to request that the EEOC do a review of the OCRC’s
findings. The request for such a review must be sent directly to the offices of the EEOC. To
secure such a review, you must request it in writing within FIFTEEN (15) days of this
determination.

NOTICE OF RIGHT TO JUDICIAL REVIEW:

This determination of the Ohio Civil Rights Commission constitutes a final order of the
Commission and is subject to judicial review. Revised Code 4112 .06 sets forth the right to
obtain judicial review of this order and the mode and procedure thereof. A petition for judicial
review of a Commission order must be filed within THIRTY (30) days of mailing of the order.
For further information on the process of obtaining judicial review of this order, you are advised
to consult an attorney.

FOR THE COMMISSION,

TEES

Vera F. Boggs
Regional Director

te: Charging Party Representative: Respondent Representative:
Chanda L. Brown Leonard J. Bazelak
Walton + Brown LLP Department of Law, Civil Division
395 E. Broad Street, Suite 200 City of Dayton
Columbus, Ohio 42315 101 West Third Street

Dayton, Ohio 45401
